AW?WTIN    ~.TJZXAS
PRICE   DANIEL
ATTT”RNEYGENERAL

                                       Apall 14; 1950

        Hon. Ft. T. veber,    D.D.8.           Optaiom lo. Tr~1049,
        Sawrerta~-Treasurer
         Texas State Board of                  .RetT&J exe@~&ion of den-
           Bentel Examiners                        tiats em$oyed by the
         Austin, Texas                             Veterens Admlniatra-
                                                   t:on or ttw II.S. Pub-
                                                   11e Eeeltb Service
                                                   ircimTexas licewe and
                                                   registretlonraquire-
        mer sir:                                   mats.
                    Your request for an opinion reads in part a8
         rollOVB:
                      “Sire  World Was 1% the Veterans ‘Admih-
                istratlon of the United Stat& has employed a
                number of Texas licensees on a full time basis
                to perform dental aervteesuponex-members of
                the Armed Foroes under the W-Veterans program.
                These Texas dentlata praotlce in Federal Vet-
                erans hospitals in the State of Texas and in
                other states and In officea rented or leased
               .by the VetWBn8 Admfnlatretionin various Tex-
                a8 8reas.   Eo fees are charged the ex-servlae
               member and the Texas licensee receives a f-x-
                ed salary from the Veterans AdmLniatratLon.
                    “The United States Public Health Service
               hes employed Texas licensees,on full time be-
               eis the same as the Veterans AdmI.niatration
               and that agency Is oonsldered by this depart-
               ment as oooupylng a simllar~positionto the
               Veterans Administrationin so far as the oper-
               etlon of the Texas laws is concerned.”
                  On the basis of the ,abovefaota, you have pre-
         Haf*Q for our determtnatlonthe following three qUWtiOUB:
                    “1* The full time VetereU! AdmlniBtr8-
               t&on and United states Public Eealth Service
               Texas lloens.eddent ats &&aim exemption un-
              ‘day the . . . &stu : 8 (Ark.3550a, &C .S. ).
Bon. R. T. Weber, D.D.3., page 2   (V-1045)


     Are such licensees entitled to snnual regis-
     tration fee exemption?
          "2. Are full time Veterans Adminiatra-
     tion and United States Public Health Servlm
     dentists not licensed to practice dentistry
     in Texas but who perform dental services up-
     on ex-members of the Armed Forces and/or
     their dependents in Veterans Administration
     hospitals under the exalusive control and
     jurisdictionof the Federal Government in
     violation of the o - . statutes prohibiting
     the practice of dentistry by persons not ll-
     tensed so to do?
          “3. Are full time Veterans AdmInistra-
     tion and United States Public Health Service
     dentists not licensed to practice dentistry
     in Texas who perform dental services upon
     ex-members of the Armed Forces end/or therr
     dependents in offices, clinics, or other
     establishmentsunder lease by the Veterans
     Administrationexempt from the provisions
     of the Texas Statutes prohibitingthe prac-
     tioe of dentistry without first having been
     licensed in this State?"
          The above questtons will bs discussed and an-
swered in the order stated.
          Artfcle 4550a, V.C.S., provides.in'part:
                 Provided, however, that the re-
     quirem&'governing the payment of annual
     registrationfees and penalties for late
     registrationshall not apply to lioenseea
     who sre on active duty with the armed forces
     of the United States of America, and are not
     engaged In private or civilian practice."
          Article 4548, V.C.S., is as follows:
          "Ro person shall practice or offer,or
     attempt to practice dentistry or dental sur-
     gery in this State, without first havFng
     obtained a license from the State Board of
     Dental Examiners, as provided for In this
     lav, provided that physicians and surgeons
     may, in the regular practice of theFr pro-
     fession, extract teeth or make application
Ron. B. T. Weber, D.D.S., page 3       (V-1045)


       for the relief of pain. nothing herein ap-
       plies to any person legally engaged in the
       practioe of dentistry in Texas et the time
       of the pass,ageof this law."
            38 lJ.S.C.As,Set .15, Is   as   follows:
              "The medical service in the Veterans'
       Administration,as at present constituted,
       is abolished and in its stead there is suth-
       orlzed and established in the Veterans' Ad-
       ministration a Department of MedicFne and
       Surgery   under a Chief Medical birector.   The
       functions of the Department of Medicine and
       Surgery   shall be those necessary for a aom-
       plete mediaal and hospital service to be
       prescribed by the AdminLstratorof Veterena'
       Affairs (referredto in sections 15-l% of
       this title as the Administrator)pursuant to
       said  sections, other statutory authority and
       regulationsestablishedpursuant to law, for
       the medical aare and trea,tmentof veterans.
       Jan. 3, 1946 c. 658, 8 1, 59 Stat. 6~5.~
          38 U3.C.A., Sec. 158 provides that the depart-
ment of medicine and surgery shall Include the followingt
Office of the Chief Medfcal Director, Medical Servtce,
Dental Service, Nursing Qervicep and Auxiliary Service.
            38 u.a.c.A., Sec.15d provides:
            "Any person to be eligible for appoint-
       ment fn the Department of Mediciae and Sur-
       gery must --
            "(a) Be a aitieen of the Unlted States.
            "(b) Xn the Medioal Service --
              "Bold the degree of doctor of medicine
       or of doctor of osteopathy from a college or
       u&verslty      approved by the Administrator,
       have completed ,611   InternShip aatisfsotoryto
       the Administrator,and be liceneed to prao-
       tice medicine, surgery,       or osteopathy in one
       of the Qtates’or     TeZ?ritorieB  of the United
       &totes    or ;Zn the Distrlot   of Columbia.
            "(a) In the Dental Servioe --
     Hon. B. 1. Weber, D.D.S., page 4   (V-1045)


               "Hold the degree of doctor of dental sur-
          gery from a college or university approved by
          the Administrator,and be licensed to practioe
          dentistry Fn one of the States or Territories
          of the United States or in the DLstrictof Col-
          umbia. . .'I
               38 U.S.C.A., Sec. 706b is as follows:
               "In the adminlstratlonof laws pertain-
          ing to veterans, retired officers, and enlist-
          ed men of the Army, Navy, Marine Corps, and
          Coast Guard, who served honorably during a war
          period as recognizedby the Veterans' Admlnis-
          tration, shall be, and are entitled to hospi-
          talization and domioiliary care in the same
          manner and to the same extent as veterans of
          any war are now or may hereafter be furnished
          hospitalizationor domiciliary care by the
          Veterans' Administrationand subject to those
          provisions of pare raph VI (A) of Veterans Re-
          gulation Numbered 8 (c), which provide for re-
          duction of monetary benefits to veterans having
          neither wife, child, nor dependent parent whhile
          being furnished hospital treatment, institution-
-,        61 or domlc~llary aare. July 19, 1939, ch.331,
          ltjf4,5389,t,a$.-
                         1070; Dea. 22, 191, c.612, 55
                    .
               Veterans Regulation No. 7 a) promulgatedby Rx-
     ecutive Order No. 6333 dated July 28 , 1933, (38 U.S.C.A.,
     p.684) provides:
               "The Administratorof Veterans' Affairs,
          within the limits of Veterans' Administration
          facilities, is authorized in his discretion to
          furnish to honorably discharged veterans of
          any war, including the Boxer rebellion and the
          Philippine Fnsurreotl.on,and to men honorably
          discharged from the United States Army, Navy,
          Marine Corps, or Coast Guard for disabilities
          incurred in line of duty, such medical, surgi-
          aal, and dental services as may be found to be
          reasonably necessary for diseases or injuries
          incurred or aggravated in the line of duty;in
          the active military or naval service. D .
               This office has been reliably informed by the
     Veterans Administrationthat it is not within or under
Non. B. T. Uebep, D-D.@., pew      3   (V-16@)


the jurisdicstfonof any of tbe aevercrldepa*menta that
 o to make up the AxusedForaes of the United Stat(rs.On
La ocntPapJp it Is a sewrate   federal agency. 'PhePub-
lie lteerlth
           Semfoe La likewise a separate federal agency
u~&r&e~~u~~~~P~~~on of the Federal Security Menc)'~.
    *.*a#       00

&m.B&f                                  , 83 t.    aupp. na

            "The Public Health Seroioe ia not 1.
      part of the Armed Fordes of the United
      states * Those consist of the Amy, la
      the Mar&m Corps, end the Croastffugsd. Sk
      Woe Oq !?a+,the Public 8erZth dewlob oa
      be end la World War II wee temportwil~ta f *
      sir0
         into the Armed Foxwa."
            It tbewfore follows   that since the Vetsraar
AdPriaistratPon  and United Stetea PubLio Efealth8efolco
@a?enot within the jurisdloticnof asy of the depart-
taentscomprising the Armed lkwaee of the United States
the Qantfsta   in the employment of such agencies are no&
*on Sotlve duty with the Armed Boraea of the United
@Cater" witb;hin the meantadl,cf A rt+o,le05gOs, V.C.S.,
mlafing    to the exemption from p#pnt of ~fat8e&w&
fmm P@quimd of lf.cenaedT,xrrrdetittists.
           Peslifn$nw to yea rectindqueatlon, we Ball
stl;at)Blonat the nutsat +o tbe;fact bbet c$baptar7 of
TfAlC l+~ot'VernMas8 Pbncrl Code end Cbeptsr 9 of Title
7% OZ “WPUO~‘s CivLl 8t%tutea~regulatlngthe practice
O$'hWtrtrg am eoceMf#ea of the pcllce povepa of the
btrW End 8~
al velfere  of
6@ $*.W.26601



               In rwln v. Conn 225 H,C. 267,     34 $.#.2tt   402
(19b3),,          +
             the oo
           "Immunftg of interfezsaceby local le*
      with tbe instrumentelftfescreated for the
Boa. B. 1. Wehr, D.D.8.) page 6          (V-1045)


    government of the Imted State8 Is a femi-
    liar pmlciple.” 1
the court J&My            v. United 8tetsr, 319 Ii.?.441 (1943)

          “Sinoe the United 8trtes ir a govbm-
     ment of delegated powers,,aoae of whiah may
     be exercised throughout the aetlon by any
     one state, it la necessary for uaif%mity
     that the laws of the United States bs dom-
     inant over those of any etete. 8uoh domi-
     nanoy is required also to avoid a breakdovn
     of administrationthough possible confliots
     arising from inoonsiateptrequirements. The
    ,supremaayoraube bf the C.~netitutlcia~states




    ‘prino&ples
         1,
              .   .   .


         “These inn ction fees epe latd direct-
    ly u on the Unired States. They am money
    exaceIons the payment of ‘whioh,’
                                    if they are
    enforoeable,would be requlmd before execut-
    ing a function of government. 8wh a require-
    ment is prohibited by the atipremaayclause. We
    are not dealing as in Oreves,v. State of New
    York, etc., suupTa,with a ta% upon the salery
    of an employee, or as in State of Alabama v.
    King & BoozerP,314 U.S. 1, 62 8.M. 43, 86 L.
    Rd. 3. 140 A.L. R. 63.5.with a tax man the
    pu.r&kes of a suppl&, or as in Peh D&k.es,
          v. Milk Gontml Oomm. of Pennsylvania,
    :??;.s. 261, 63 s.ct. 617, 87 L. Rd. +


                                           316, 4 L. Hd. 579;
                                          .276 (1899);Johnson
                                         ; State of Arizona v.
                                          ,FoveS v. Mitchell,
.    . .   .




    Ron. B. T. Weber, D.D.S., page 7          (v-1045)



               deoldedMarrPh1, 1943, with pr&ee oontrol
               exemised over a contractorwith the Unit-



               aamy on the buefness of the post office or
               upon the privilege of aeaqling
                                            Vnited States
               bonds through federal offioiala. Admitted-
               ly the state Puspeotion servioe is to pro-
               tect consumers from fraud but In carrying
               out sucshprotection, the federal fun&ion
               must be left free.” (EmphasOsadded)

                                                      O-4764, dated
                       In AttorneyGeneral Opinion ,190.
    Atigust      25,    1942, it is stated:

                    “In view of the authorltLesabove cit-
               ed and with reoogniteon of their virtual
               Identity to the situation whloh you have
               sub&teed to this departmentp you are re-
               spectfully advised that Articles   4548 and
               45%   of the Revised Civil Statutes   of
               Texas (19’25) and Article 747 of Vernon’s
               Penal Code of Texas, prohibiting the prac-
               tice of dentlstrg in Texas by unlicensed
                ersons, am poPice regula%fons of the
               !i
                tate and as such cannot eonstftutionallg
               be applied to unlfoensedpersons who are
               prao%iofng dentistry under the order and
               dfrectfon of %he eommandfng officer of an
               alPen detention oamp established and maln-
               teined by the United S%ateso”
              By mason of the foregoing, ft is our oplnlon
    that dentfsts employed full time by th,eVeterans Admin-
    istration and Wni.%edStates Public Health Servioe per-
    foW.ng services on ex-membera of the Armed Foroes are
    not subject to the police power of %he State of Texar
    pBQulx%hg deatfste to be licensed In Texas.
              The same principles of law herein announoed
    are applicable to those dentists employed full time by
    the Veterans Administrationin performing dental ser-
    vioes for ex-members of the Armed Forces and their de-
    pendents fn offices, clfnfcs or other establishments
    under lease by the Veterans AdministrationFnasmuch a8
    they”are under the direct supervision of the Veterans
    AdminfstratfonI) A federal agenoy Fs Immune from state
                                               .   . .   .




Hou. R. T. Weber, D.D.S,, page 8    (v-1045)


Interfereme. united states v. owl&t, 15 F~.supp. 736
(D.c. PS. 1936), pi,ntists penfmiag   dutb3s under the
supervision of'the Federal (iovernw~ tn eueh establlah-
ments are not subject to Che polioe power of a state.


          Dentls~s Mployed 'Iti1'timeby the Vet-
     eraa Administrationand th8 United States
     Publio Health Service are not on aotive duty
     with the Armed Forcen of the United States
     within the meaning of Artiole 4550a, V.C.9.,
     but dentists so employed by such federal agen-
    ,ciqs gre no# qubjeot tu Tjixata
                                   1loessWg ,laws
     (A&t%. 45484455OS, V.C.Si) Lueswwfh;#a~the
     ectlvities of'federal aaeneles are not rub-
     ject to the police pore% of the State. Walls
                       81 F. Supp. 210 (DISC. Co?
                         d States, 319 U.S. 441.
                         aone v. California, 283
                         naon v.,Msyyland,,254 U.
                                    15 F. supp.

                                    Yours Very truly,
                                       PRIC& DANIEL
APPRO'JEDt                           AttornavyGeneral
J. C. Davis, Jr.
County Affairs Division
Charles D. Mathews                 ‘! Bi5
Executive Assistant                         Assiatent

RW!bh:ml:mw